 Case 2:19-cv-00341-NT Document 48 Filed 11/16/20 Page 1 of 6                  PageID #: 269




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

JOHN DOE,                                   )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )
                                            )       Docket No. 2:19-cv-00341-NT
REGIONAL SCHOOL UNIT NO. 21,                )
JILL LAMONTAGNE, JASON                      )
SULLIVAN, and BRUCE LEWIA,                  )
                                            )
       Defendants.                          )

                    CONSENTED-TO MOTION TO STAY ALL DEADLINES

       NOW COMES Plaintiff John Doe (“Plaintiff” or “Doe”), with the consent of Defendants

Regional School Unit No. 21 (“RSU 21”), Jason Sullivan (“Sullivan”), Bruce Lewia

(collectively, the “School Defendants”), and Jill Lamontagne (“Lamontagne” and, together with

the School Defendants, the “Defendants”), and respectfully moves the Court, pursuant to Federal

Rules of Civil Procedure 16(b) and 26(c), to stay all deadlines in the above-captioned matter for

good cause. This Motion is supported by the incorporated memorandum of law.

                         Factual Background and Procedural History

       1.      On November 15, 2019, Plaintiff filed the Amended Complaint in the above-

captioned action (Dkt. No. 27) (the “Complaint”).

       2.      On December 4, 2019, Lamontagne filed her Answer and Affirmative Defenses to

the Complaint (Dkt. No. 29) (the “Lamontagne Answer”).

       3.      On July 6, 2020, the School Defendants filed their Answer and Affirmative

Defenses to the Amended Complaint (Dkt. No. 39) (the “School Answer”).
 Case 2:19-cv-00341-NT Document 48 Filed 11/16/20 Page 2 of 6                        PageID #: 270




       4.         On July 7, 2020, this Court issued a Scheduling Order in compliance with Federal

Rule of Civil Procedure 26(f) (Dkt. No. 40) which set out the Parties’ agreed-to discovery plan,

which was amended by Order dated September 14, 2020 (Dkt. No. 47) (the “Scheduling Order”).

       5.         Plaintiff seeks a stay of discovery in this matter because of health issues that

Plaintiff is currently addressing.

       6.         As a result, Plaintiff, with the consent of Defendants, requests that all outstanding

deadlines under the Scheduling Order be extended for sixty (60) days from their current dates.

       7.         Neither the Parties, the Court, nor the public would be prejudiced by the granting

of this motion.

       8.         Counsel for the School Defendants consents to the relief requested in this motion.

       9.         Counsel for Defendant Jill Lamontagne consents to the relief requested in this

motion.

                                              Discussion

       Federal Rule of Civil Procedure 26 provides that:

       [a] party or any person from whom discovery is sought may move for a protective
       order in the court where the action is pending . . . The court may, for good cause,
       issue an order to protect a party or person from annoyance, embarrassment,
       oppression, or undue burden or expense . . . .

Fed. R. Civ. P. 26(c)(1). A motion to stay discovery is an appropriate exercise of this court’s

discretion. Landis v. N. Am. Co., 299 U.S. 248, 254-255 (1936). “The power to stay proceedings

is incidental to the power inherent in every court to control the disposition of the causes on its

docket with economy of time and effort for itself, for counsel, and for litigants. How this can best

be done calls for the exercise of judgment, which must weigh competing interests and maintain

an even balance.” Id. (citing Kansas City S. Ry. Co. v. United States, 282 U.S. 760, 763 (1931)).
 Case 2:19-cv-00341-NT Document 48 Filed 11/16/20 Page 3 of 6                       PageID #: 271




       Rule 26 provides a non-exhaustive list of eight examples where a court can limit

discovery, including: (1) the plaintiff’s interests in proceeding expeditiously with the civil action

and the potential prejudice to plaintiff of a delay; (2) the burden on the defendants; (3) the

convenience to the court; (4) the interests of persons not parties to the civil litigation; and (5) the

public interest. See Fed. R. Civ. P. 26(c)(1)(A)-(1)(H); Springfield Twp. v. Kuss, No. CIV. A. 93-

1629, 1993 WL 430421, at *1 (E.D. Pa. Oct. 21, 1993); see also Avalonbay Cmtys., Inc. v. San

Jose Water Conservation Corp., No. 07-306, 2007 WL 2481291, at *2 (E.D. Va. Aug. 27, 2007);

In re Mid-Atlantic Toyota Antitrust Litig., 92 F.R.D. 358, 359 (D. Md. 1981); Golden Quality Ice

Cream Co. v. Deerfield Specialty Papers, Inc., 87 F.R.D. 53, 56 (E.D. Pa. 1980). However, “a

court is not limited to the eight specified types of orders . . . . [It] may be as inventive as the

necessities of a particular case require in order to achieve the benign purposes of the rule.” 8A

Alan Wright, Arthur R. Miller, et al., Fed. Prac. & Proc. § 2036 (3d ed.). Moreover, “Rule 26(c)

confers broad discretion on the trial court to decide when a protective order is appropriate and

what degree of protection is required.” Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984).

       Additionally, Rule 16(b) states that a scheduling order may be modified “only for good

cause and with the judge's consent.” Fed. R. Civ. P. 16(b)(4), This Court has previously held:

       When . . . a party files a motion to enlarge a deadline prior to that deadline’s
       expiration, the party must show “good cause” for the requested enlargement. See
       Fed. R. Civ. P. 6(b)(1)(A) & 16(b)(4). Rule 16(b)’s good cause standard “focuses
       on the diligence (or lack thereof) of the moving party more than it does on any
       prejudice to the party-opponent.

Gemini Ins. Co. v. Branch River Plastics, Inc., 2016 WL 4179866, at *2 (D. Me. Aug. 4, 2016)

(citing Steir v. Girl Scouts of the USA, 383 F.3d 7, 12 (1st Cir. 2004)). The Gemini Court goes on

to find that the parties in that matter had “diligently pursued varying forms of relief aimed at

addressing” the underlying discovery concern. Id. Additionally, this Court found in Gemini that
 Case 2:19-cv-00341-NT Document 48 Filed 11/16/20 Page 4 of 6                       PageID #: 272




there was no appreciable prejudice to the party opposing the extension of time―despite the

opposing party’s assertion that such an extension would require it “to wait for a lengthy,

undetermined period of time for [the] resolution” of the dispute. Id.

        In this case, Plaintiff seeks a stay of discovery under the Scheduling Order’s timeline

because of health issues. Furthermore, the requested stay presents no potential prejudice to

Plaintiff, who is requesting the stay. As indicated below, Defendants consent to the request. The

stay would cause no inconvenience for the Court, as civil jury trials in Portland are currently

being delayed due to the COVID-19 pandemic until at least February 2021 and the additional

discovery time would allow the Court to address the undoubtedly large backlog of cases prior to

the trial in this matter. See General Order 2020-14, amended October 6, 2020. Likewise, there is

no prejudice to the interests of any persons not parties to this litigation or the public interest, as

the Plaintiff is proceeding under a pseudonym limiting any interest or effect on non-parties or the

public at large.

        As a result, good cause exists under Rules 16(b) and 26(c) for this Court to stay discovery

by continuing all outstanding deadlines under the current Scheduling Order by sixty (60) days.
 Case 2:19-cv-00341-NT Document 48 Filed 11/16/20 Page 5 of 6                     PageID #: 273




                                            Conclusion

       WHEREFORE, Plaintiff, with the consent of Defendants, respectfully requests that the

Court extend all outstanding deadlines in this matter for sixty (60) days from their current date.


                                              JOHN DOE

                                              By his attorneys,

DATED: November 16, 2020                      /s/ Seth W. Brewster
                                              Seth W. Brewster, Esq., Bar No. 3741
                                              Micah A. Smart, Esq., Bar No. 5771
                                              Counsel for Plaintiff John Doe

EATON PEABODY
100 Middle Street
P.O. Box 15235
Portland, ME 04112-5235
(207) 274-5266
sbrewster@eatonpeabody.com
msmart@eatonpeabody.com
 Case 2:19-cv-00341-NT Document 48 Filed 11/16/20 Page 6 of 6                   PageID #: 274




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2020, I electronically filed the foregoing document

using the CM/ECF system, which will send notification of such filing to the parties registered

with the CM/ECF system.




Dated: November 16, 2020                            /s/ Seth W. Brewster
                                                    Seth W. Brewster
